Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 1 of 21 PageID #: 1040




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK


   In re HAIN CELESTIAL HEAVY                           Case No.: 2:21-CV-0678-JS-AYS
   METALS BABY FOOD LITIGATION

   This Document Relates To:
   ALL ACTIONS


                      DECLARATION OF GAYLE M. BLATT
          IN SUPPORT OF MOTION TO APPOINT INTERIM LEAD COUNSEL,
        INTERIM LIAISON COUNSEL, AND INTERIM EXECUTIVE COMMITTEE

          I, Gayle M. Blatt, hereby declare as follows:

          1.         I am an attorney licensed to practice law in the State of California and am
  admitted Pro Hac Vice to this Court. I am a partner in the law firm of Casey Gerry Schenk
  Francavilla Blatt & Penfield, LLP (“Casey Gerry”) and am counsel of record for plaintiff in the
  case of Galloway v. Hain Celestial Group, Inc., Case No. 1:21-cv-01067 (E.D.N.Y.)

          2.         All matters stated herein are based on personal knowledge, except where
  otherwise indicated. If called as a witness in this matter, I could and would competently testify
  thereto.

          3.         This Declaration is being submitted in support of the Motion to Appoint Gayle M.
  Blatt to an Executive Committee position in this matter and in support of the Mays leadership
  structure.

          4.         Both I and my firm have already invested time, money and effort in pursuing this
  litigation, including conducting investigation into the details of the allegations, joining forces
  with other members of the Mays slate to consult with relevant experts, speaking to innumerable
  concerned parents and purchasers of baby food products and ascertaining an appropriate class
  representative for this matter.

          5.         I have worked with the members of the Mays proposed leadership structure for
  months, and have excellent working relationships with them, and with other counsel involved in
  this litigation.
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 2 of 21 PageID #: 1041




          6.      I will fully commit to this litigation and carry out the crucial obligations owed to
  the Plaintiffs and the putative class. I have fully evaluated the responsibilities involved in
  participating in leadership in this litigation and am confident I can fulfill those responsibilities.

          7.      My firm has the personnel and resources to efficiently lead and prosecute these
  cases. Casey Gerry currently has nineteen attorneys and a full complement of staff. Casey
  Gerry’s attorneys and staff are highly qualified and work as a team. Attached to this Declaration
  as Exhibit 1 is a current Firm Resume for Casey Gerry.

          8.      Casey Gerry also has the financial resources necessary to prosecute prolonged
  class action litigation. The firm has routinely contributed significant sums of money to the
  litigation coffers in the high-profile cases mentioned herein and continues to do so in cases in
  active litigation. Casey Gerry self- funds all of its litigation.

          9.      Beyond the legal and financial resources, Casey Gerry also has a full-time
  investigative staff whose only job is to conduct investigation of pending and ongoing cases. This
  staff will assist the prosecution of this litigation, which is helpful, where, as here, meaningful
  details of certain aspects of the facts are not publicly addressed.

          Personal and Firm Qualifications

          10.     I am the head of Casey Gerry’s complex litigation practice group. In that capacity,
  I have led or helped lead a wide range of class action litigation.

          11.     I have a long history of experience handling dangerous drug cases and nutritional
  supplement litigation. For example, I and my firm handled cases relating to the negative health
  consequences of the use of Baycol, Rezulin, Propulsid, Fen-Phen, L-Tryptophan, Lipokinetix,
  Metabolife and Hydroxycut, among others, and we served in leadership in many of these matters.
  These cases involved examination of constituent ingredients and scientific and epidemiological
  analysis to identify and address the cause of the consumers’ harm. In addition, I represented a
  number of children alleging injury from defective baby formula, which cases resolved by way of
  settlement after years of litigation. I and my firm have also pursued a number of other product

                                                      2
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 3 of 21 PageID #: 1042




  safety cases for children, including, but not limited to those arising out of a defective safety gate
  and motor vehicle, stroller, bean bag pillow and water dispenser design.

         12.     My interest in product safety and labeling, disclosure and warnings also led me to
  work with my partner David Casey, who was appointed to the Plaintiffs’ Steering Committee in
  In re: Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability Litigation,
  MDL No. 2672 (N.D. Cal.) (“VW Clean Diesel”) following a leadership application process
  involving more than one hundred and fifty applicants on this important matter. In less than a
  year, Casey Gerry’s work helped obtain settlements from Volkswagen totaling $14.7 billion
  relating to their 2.0-liter engines. A further settlement involving 3.0-liter engines was negotiated
  with a value of at least $1.2 billion. Also, Casey Gerry’s work was utilized in getting a separate
  $327.5 million settlement from defendant Bosch. Further, although allegations were distinct, an
  additional case against Audi—the “Audi CO2 Cases,” MDL No. 2672 (N.D. Cal.), was
  consolidated in the Volkswagen Clean Diesel MDL, which resulted in a settlement of $96.5
  million.

         13.     Casey Gerry was also on the Plaintiffs’ Steering Committee in In re: Chrysler-
  Dodge-Jeep EcoDiesel Marketing, Sales Practices and Products Liability Litigation, 17-MD-
  2777 (N.D. Cal.), where my team’s work contributed to obtaining a settlement of $307,406,800
  in compensation to class members and an additional $239.5 million in extended warranty
  benefits.

         14.     Currently, I serve on the Plaintiffs’ Executive Committees in multidistrict
  litigation in In re: ZF- TRW Airbag Control Units Products Liability Litigation, MDL No. 2905
  (C.D. Cal); and In re: Intel Corp. CPU Marketing, Sales Practices and Products Liability
  Litigation, MDL No. 2828 (D. Or.), and I recently served on the Plaintiffs’ Executive Committee
  on In re: Apple Inc. Device Performance Litigation, MDL No. 2827 (N.D. Cal.), the
  $300,000,000 settlement of which was granted final approval in March, 2021.

         15.     My experience includes other leadership positions as well. I was appointed by
  Judge Lucy Koh of the Nothern District of California to the five-member Plaintiffs’ Executive

                                                    3
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 4 of 21 PageID #: 1043




  Committee overseeing the litigation related to the massive Yahoo! data breaches, collectively the
  largest data breach in the world. (In re: Yahoo! Inc. Customer Data Security Breach Litigation,
  Case No. 16-MD-02752). I oversaw the drafting of the consolidated master complaint, opposed
  motions to dismiss, drafted discovery, defended expert depositions, worked with damages
  experts and participated in settlement negotiations that resulted in a common fund settlement of
  $117,500.000.00. I served on the law and briefing committee in the consolidated class action
  Adkins v. Facebook, Inc., as Co-Liaison Counsel in In re: Incretin Mimetics Product Liability
  Litigation, and served as liaison counsel in cases such as In re: Sony Gaming Networks and
  Customer Data Security Breach Litigation and In re: Hydroxycut Marketing and Sales Practices
  Litigation.


          16.     I have been appointed as Settlement Class Counsel in the In re: Citrix Data
  Breach Litigation, Case No. 19-cv-61350-RKA (final approval scheduled for June, 2021) and
  serve as Interim Lead Counsel in Pfeiffer v. RadNet, Inc, Case No. 2:20-cv-09553 (C.D. Cal); as
  interim co-lead counsel in In re Warner Music Group Data Breach Litigation, Case No. 1:20-cv-
  07473 (S.D.N.Y.), as interim co-lead counsel in In re: US Fertility Data Security Litigation,
  Case No. 8:21-cv-299 (D.Md), and on the Plaintiffs’ Executive Committee in Tate v. EyeMed
  Vision Care, Case No. Case No. 1:21-cv-00036-DRC (S.D. Ohio), and in Carder et al v. Graco
  Childrens’ Products, Inc et al., Case No. 2:20-cv-00137 (N.D. Ga).


          17.     In addition to the matters listed above, my firm and I have extensive experience in
  contributing to the successful resolution of complicated class actions. In our role as Liaison
  Counsel in In re: Wells Fargo Collateral Protection Insurance Litigation, MDL No. 2797 (C.D.
  Cal.), Casey Gerry helped obtain a common fund settlement of $423 million. Referring to the
  settlement, Judge Guilford stated, “this level of success reflects in part the skill and experience of
  class counsel, who have worked for many years litigating complex class actions like this one.”
  (Dkt. 338 at p. 7).

          18.     Casey Gerry is also on the cutting edge of technological and legal developments.
  Recently, Casey Gerry secured a precedent-setting win againt online retail titan Amazon in

                                                    4
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 5 of 21 PageID #: 1044




  Bolger v. Amazon.com, LLC, 53 Cal.App.5th 431 (2020). Bolger was the first state appellate
  decision in the country holding Amazon strictly liable for defective products sold on its
  marketplace and ended a long streak of legal wins by Amazon on that issue.

         19.     Casey Gerry’s legacy includes several historic cases as well. Casey Gerry was
  involved in the prosecution of the Exxon Valdez case, representing over 1,000 individual clients
  who suffered economic injuries from the 1989 Exxon Valdez oil spill. Following a record-
  breaking verdict, Casey Gerry continued to represent its clients through appeals lasting more
  than two decades. That litigation culminated in a hearing before the United States Supreme Court
  26 years after Casey Gerry’s initial involvement.

         20.     Casey Gerry also played a lead role representing former California Governor
  Gray Davis in a Private Attorneys General Action relating to tobacco use. That case arose after
  the State of California declined to recoup health care costs from tobacco product manufacturers
  for illnesses stemming from tobacco use. Casey Gerry’s representation of Gray Davis helped
  lead to a global settlement of $206 billion dollars with $25 billion dollars for the State of
  California. Casey Gerry also filed the only wrongful death lawsuit in California that focused on
  smokeless tobacco. And in In re: World War II Era Japanese Forced Labor Litigation, MDL
  No. 1347, Casey Gerry represented World War II veterans forced to labor without compensation.

         21.     Following the September 11th terrorist attacks, Casey Gerry played a lead role in
  the Victims Compensation Fund, one of the largest pro bono programs in history. That program
  involved over 1,000 lawyers working on a pro bono basis to represent victims of the September
  11th terrorist attacks. The scope of that project cannot be overstated: 1,092 lawyers volunteered
  their service to help 1,745 individuals obtain over $2.25 billion dollars in compensation, which
  required the complicated analysis and application of law from 70 states and countries regarding
  the recovery rights of heirs.

         22.     I am a former President of the Consumer Attorneys of San Diego, a former board
  member of the Consumer Attorneys of California and am the immediate past president of the San
  Diego County Bar Foundation. I was named one of the Top 50 Influential Professionals, San

                                                    5
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 6 of 21 PageID #: 1045




  Diego Daily Transcript 2019; Top 500 Influential Business Leaders, San Diego Business Journal
  2019; 2019-2021 Southern California Super Lawyers -Top 10 Lawyers in San Diego; Top 25
  Women Lawyers in San Diego; SD Metro’s San Diego’s Top Attorneys 2021; Law Dragon 500
  Leading Plaintiff Consumer Lawyers 2019 and 2020; Daily Journal Top Women Lawyers 2021,
  and I am named annually in Best Lawyers in America.

         23.    I have been named Best of the Bar by the San Diego Business Journal, have been
  honored with Three Outstanding Trial Lawyer Awards by the Consumer Attorneys of San Diego
  and have been named one of the San Diego Daily Transcript’s Top Lawyers in San Diego. I also
  serve on the Board of Trustees for California Western School of Law and am a Board member of
  Tom Homann Law Association Foundation, one of San Diego’s diversity bars.

         I hereby declare under penalty of perjury that the foregoing is true and correct. Executed
  this, the 27th day of May 2021 at Boynton Beach, Florida.




                                           /s/ Gayle M. Blatt
                                           GAYLE M. BLATT




                                                  6
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 7 of 21 PageID #: 1046




                     EXHIBIT 1
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 8 of 21 PageID #: 1047




                          FIRM RESUME




 110 Laurel St.
 San Diego, CA 92101
 T: 619-238-1811
 F: 619-544-9232
 www.caseygerry.com




                                        1
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 9 of 21 PageID #: 1048




 FIRM OVERVIEW
 Founded in 1947, San Diego based firm of Casey Gerry Schenk Francavilla Blatt &
 Penfield, LLP “CaseyGerry” is one of the oldest plaintiffs’ law firms in California
 and is nationally recognized. Our firm focuses on complex civil litigation, with an
 emphasis on consumer protection, class actions, product defect, pharmaceutical
 and serious personal injury matters. Our attorneys have held numerous leadership
 roles in coordinated cases at both the state and federal level. We have prosecuted a
 variety of consumer fraud, unfair business practices, TCPA, product defect, and
 other complex mass torts and class action matters. We have litigated cases against
 companies such as Volkswagen, Exxon, Amazon, Sony, Toyota, General Motors,
 AT&T, Mitsubishi, Apple, Wells Fargo, Bank of America, American Express,
 Honda, Discover Financial Services, and Yahoo!, among others.

 Casey Gerry represented then Lt. Gov. Gray Davis in his private attorney general
 action against the tobacco industry. We were successful in obtaining a settlement
 of over $25 billion for the citizens of California, and also took part in successfully
 resolving other similar tobacco cases in other states. Our firm also was part of the
 trial team and played a leadership role in the Exxon Valdez litigation, which
 resulted in a $5 billion verdict. And recently, the firm obtained a first of its kind
 appellate victory against Amazon involving strict liability of online marketplaces.

 The firm has extensive experience in class action, mass tort and other
 complex litigation and firm members have recently served on court-appointed
 leadership committees, including cases against the NFL, Volkswagen, Audi,
 Yahoo!, Wells Fargo, Apple, Intel and Fiat-Chrysler.

 The firm's experienced lawyers have earned numerous local, regional and national
 accolades and awards bestowed for professional success. Our lawyers have been
 president of, or currently hold, leadership positions and longtime affiliations with
 the California State Bar Association, American Association for Justice (AAJ,
 formerly known as American Trial Lawyers Association “ATLA”), Consumer
 Attorneys of California (CAOC), Consumer Attorneys of San Diego (CASD), San
 Diego County Bar Association, Lawyers Club of San Diego, California Women
 Lawyers, North County Bar Association, Korean American Bar Association San
 Diego, South Asian Bar Association of San Diego, Filipino American Lawyers of
 San Diego, and Tom Homann LGBT Law Association. Our partners have been
 elected to such prestigious organizations as the American Board of Trial
 Advocates, the International Academy of Trial Lawyers, and the International
 Society of Barristers. Four partners have served as president of the Consumer
 Attorneys of San Diego. Five of the firm’s partners are members of the American
 Board of Trial Advocates (ABOTA), and partner Frederick Schenk is President of
                                            2
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 10 of 21 PageID #: 1049



 the executive board of the San Diego chapter of ABOTA.



 CASEYGERRY ATTORNEYS

 David S. Casey, Jr.

 David S. Casey, Jr. is the senior partner of CaseyGerry, the firm that his father
 founded in 1947. He began his career as a prosecutor and has handled over 70
 jury trials during the course of his over forty-year legal career. He is a past
 president of the Association of Trial Lawyers of America (now the American
 Association for Justice), Consumer Attorneys of California, Western Trial
 Lawyers Association, and San Diego Trial Lawyers Association (now Consumer
 Attorneys of San Diego).

 Mr. Casey is a proven leader nationwide. During his tenure as president of ATLA
 (now AAJ), which at the time was an organization of approximately 60,000
 lawyers nationwide, he was one of a small group of people who proposed the
 Victims Compensation Fund for victims of the unprecedented terrorist attacks of
 September 11, 2001. Thereafter, AAJ formed Trial Lawyers Care (TLC) to
 coordinate what would become one of the largest pro bono programs in history.
 TLC helped 1,739 eligible claimants from 35 states and 11 countries, and the
 recovery to these claimants exceeded $2 billion dollars.

 Mr. Casey is also a leader in the state of California. He undertook a lead role in
 California on behalf of then Lieutenant Governor Gray Davis in his private
 attorney general action against the Tobacco Industry, instigated when the state of
 California declined to participate in the litigation with other states’ Attorneys
 General. This litigation involved multiple billion-dollar companies, who had been
 involved in litigation over the effects of tobacco use for decades. Mr. Casey was
 involved in extensive negotiations in Washington, DC, and proposed legislation.
 After Gov. Davis’ election as Governor of California, a global settlement resulted in
 the resolution of all claims.

 During the course of his career, Mr. Casey has represented American POWs in
 litigation for having been treated as slave laborers during World War II and his
 firm was co-counsel in the Exxon Valdez Oil Spill litigation. He also represented
 Honda dealers in one of the most massive fraud schemes on Honda dealers in the
 history of the United States.



                                           3
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 11 of 21 PageID #: 1050




 Mr. Casey was appointed to serve on the Plaintiffs’ Steering Committee for In re:
 Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability
 Litigation, in which he represented the interests of approximately 500,000
 owners and lessees of Volkswagen diesel vehicles in the third largest car recall in
 history. Following his appointment in Volkswagen, he was appointed in In re:
 Chrysler-Dodge-Jeep Ecodiesel Marketing, Sales Practices, and Product Liability
 Litigation. He was also appointed in In re: Wells Fargo Collateral Protection
 Insurance Litigation, in which he helped negotiate a favorable settlement, and to
 the PSC for In re: National Football League Players’ Concussion Injury
 Litigation, representing the interests of thousands of former NFL players

 David S. Casey, Jr., has been recognized over the past two years by the Los
 Angeles Daily Journal as one of the top 25 Plaintiff’s Attorneys in the State of
 California. Having opted out of the class action, he represented the family of
 Junior Seau against the NFL in the national head injury litigation, as well as
 represented the family of Tony Gwynn for the wrongful death resulting from his
 use of smokeless tobacco.

 Mr. Casey continues to serve the legal community currently as the Lawyer
 Representative for the United States District Court, Southern District of
 California and as a current board member for the Ninth Judicial Circuit
 Historical Society. He is honored to have been inducted into the San Diego
 Consumer Attorneys Hall of Fame. He is also a member of such prestigious,
 invitation-only, organizations, such as the International Academy of Trial
 Lawyers, International Society of Barristers and American Board of Trial
 Advocates.

 Gayle M. Blatt

 Heading the firm’s complex litigation practice group, Ms. Blatt concentrates her
 practice on consumer class actions, privacy and data breach cases. She joined
 CaseyGerry more than 30 years ago and has become well known for representing
 injured clients and consumers in a wide range of high profile, multi-million-dollar
 cases.

 Ms. Blatt has been appointed to the Plaintiffs’ Executive Committees in In re:
 ZF- TRW Airbag Control Units Products Liability Litigation Case No. 19-ml-
 02905-JAK-FFM (C.D. Cal.); In re: Intel Corp. CPU Marketing Sales Practices
 and Products Liability Litigation Case No. 20-cv-00863-SI (D. Or.), In re: Apple
 Inc. Device Performance Litigation Case No. 18-md-02827-EJD (N.D. Cal.), and
 served on the five-member PEC overseeing the class action litigation related to
 the massive Yahoo data breaches, In re: Yahoo! Inc. Customer Data Security
 Breach Litigation, Case No. 16-MD-02752 (N.D. Cal.). She also served on a
                                          4
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 12 of 21 PageID #: 1051




 committee in the consolidated data breach class action Adkins v. Facebook, Inc.
 Case No. 18-05982-WHA (N.D. Cal.). She also currently serves as Co-Liaison
 Counsel in In re: Incretin Mimetics Product Liability Litigation Case No. 13-md-
 02452-AJB-MDD (S.D. Cal.), and her previous roles as liaison counsel in
 prominent cases include In re: Sony Gaming Networks and Customer Data
 Security Breach Litigation, Case No. 11-md-02258-AJB (S.D. Cal.) and In re:
 Hydroxycut Marketing and Sales Practices Litigation Case No. 9:md-02087-
 BTK-KSC (S.D. Cal.).

 Ms. Blatt has received three Outstanding Trial Lawyer awards from the Consumer
 Attorneys of San Diego and has been named to San Diego’s Top 25 Female
 Attorneys and the Top 10 San Diego Lawyers for 2019 and 2020 by San Diego
 Super Lawyers. Ms. Blatt was named one of San Diego’s Best Attorneys of 2019 by
 San Diego Daily Metro and one of San Diego’s most influential women of 2018 by
 the San Diego Daily Transcript, one of the Top 50 Influential Professionals, San
 Diego Daily Transcript 2019 and named one of the Top 500 Influential Business
 Leaders, San Diego Business Journal 2019. She was named one of the 2019 and
 2020 Lawdragon 500 Leading Plaintiff Consumer Lawyers and Ms. Blatt is listed
 annually in Best Lawyers.

 For ten years, Ms. Blatt served on the Board of Directors of the Consumer Attorneys
 of San Diego and previously served as President of the organization. As President,
 she was honored as Trial Lawyer Association Chapter President of the Year by
 Consumer Attorneys of California. She received a President’s Award from
 Consumer Attorneys of San Diego. Ms. Blatt currently serves on the Board of
 Trustees for her alma mater, California Western School of Law. She also serves on
 the board of the Tom Homann Law Association Foundation and is currently serving
 as the Immediate Past President of the San Diego County Bar Foundation.

 Frederick Schenk

 Mr. Schenk is a tenacious litigator and CaseyGerry partner for decades and
 concentrates his practice on products liability, serious personal injury, and
 asbestos law. In fact, Frederick, who has been with CaseyGerry for more than 30
 years, achieved the largest verdict ever in San Diego against an asbestos
 manufacturer – Owens Corning Fiberglass – obtaining a $2.4 million verdict in
 punitive damages as well as economic losses.

 In addition, he is a specialist in auto collision litigation and co-author of the
 LexisNexis California Automobile Litigation Handbook. Over the years, Schenk
 has received numerous awards and honors for his work – including recognition
 as an Outstanding Trial Lawyer from the Consumer Attorneys of San Diego, and
 twice recognized by Best Lawyers as San Diego’s Trial Lawyer of the Year in the
 area of mass torts and class actions. He has remained active in both community
                                          5
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 13 of 21 PageID #: 1052




 and professional groups and finds tremendous gratification in his work as an
 attorney, especially when he provided services to the families of the victims of
 9/11 via Trial Lawyers Care, the largest pro bono program in the history of
 American jurisprudence.

 Mr. Schenk received numerous awards, including the San Diego County Bar
 Association’s Community Service Award and Consumer Attorneys of San Diego’s
 Outstanding Trial Lawyer Award. He serves on the Board of Governors for the
 American Association for Justice. He is current president for the San Diego
 Chapter of American Board of Trial Advocates.

 Schenk served as president of the San Diego County Fair board and was re-
 appointed by California Governor Jerry Brown to serve another four-year term on
 the board which oversees all activities at the Del Mar Fairgrounds.

 Jeremy K. Robinson

 Jeremy Robinson is the Chair of Casey Gerry’s Motion and Appellate Practice and
 is widely acknowledged as one of the premier legal writers and analysts in the
 state. As a result, he has been named the Consumer Advocate of the Year for 2020
 by the Consumer Attorneys of San Diego.
 Most recently, Robinson secured a precedent-setting decision against online retail
 titan Amazon. See, Bolger v. Amazon.com (2020) 53 Cal.App.5th 431. The
 decision marked the first time a state appellate court anywhere in the country has
 ruled against Amazon on this issue, and currently is the only published appellate
 decision in the nation holding Amazon strictly liable. The result was significant
 enough to be featured in stories by Bloomberg, The Washington Post, The New
 York Times, USA Today, CNBC, and many other national and international news
 and tech outlets.
 In this same vein, Robinson also helped co-author, with National Advocacy Group,
 Public Justice amicus briefs in two other key appeals involving Amazon, Oberdorf
 v. Amazon.com Inc., 930 F.3d 136, rehearing en banc granted and opinion
 vacated, 936 F.3d 182 (3rd Cir. 2019) and McMillan v. Amazon.com, Inc., (Fifth
 Cir. No. 20-20108). And, Robinson worked tirelessly behind the scenes on AB
 3262, a bill aimed at holding online marketplaces to the same standard as
 traditional retailers.
 Mr. Robinson is admitted to practice in all state and federal courts in California
 and the Third, Fifth, and Ninth Circuit Courts of Appeals. In addition to the
 Bolger decision, he also secured a precedent-setting ruling in M.F. v. Pacific
 Pearly Hotel Management, LLC (2017) 16 Cal.App.5th 693, a case in which
 Robinson successfully urged the expansion of FEHA provisions to a rape
 committed by an intruder on the premises. Robinson has also worked extensively
                                           6
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 14 of 21 PageID #: 1053




 in the class action arena, playing key roles in nationwide Multi-District Litigation
 cases like In re: Yahoo! Inc. Customer Data Security Breach Litigation, 16-MD-
 02752-LHK (N.D. Cal.) and In re: Wells Fargo Collateral Protection Insurance
 Litigation, 8:17-ML-2797-AG-KES (C.D. Cal.)
 Outside of his case work, Robinson is a prolific and in-demand writer and speaker
 on emerging legal issues. This includes regular articles for the Daily Journal and
 Daily Transcript, many CLE-approved presentations and webinars, and a book
 chapter. He is also a charter member and Barrister in the San Diego Appellate
 Inns of Court, and is a member of the Consumer Attorneys of San Diego,
 Consumer Attorneys of California, San Diego County Bar Association, and
 Lawyers’ Club.

 Robert J. Francavilla

 Mr. Francavilla is a widely-respected trial lawyer and was recently honored as
 Consumer Attorneys of San Diego’s Trial Lawyer of the Year for 2017. He has
 made an important difference in the lives of many, as well as earned many
 accolades and high-profile verdicts and settlements over the years. Specializing in
 serious personal injury, premises liability and highway design cases, he has
 successfully handled the gamut of complex cases, including tragic losses involving
 wrongful death, paraplegia, quadriplegia, severe burns, loss of limbs and major
 orthopedic injuries.

 Mr. Francavilla has received honors including LA Daily Journal’s Top 25 Plaintiff’s
 Lawyers and Consumer Attorneys of San Diego’s Outstanding Trial Lawyers Award
 on six separate occasions, among other awards.

 Thomas D. Penfield

 During his almost 30-year tenure with the firm, Mr. Penfield has handled
 numerous multi-million-dollar cases, concentrating his practice on personal
 injury, products liability and class actions, including serving as co-counsel in a
 jury trial representing H&H Cerritos against U.S. Mineral Products, Inc.,
 obtaining a $14.1 million verdict. He has also been involved in numerous class
 action lawsuits, including a case against the City of San Diego – an effort that
 helped residents reclaim millions in damages that was mischarged for sewer
 services – which was settled for $40 million.

 With a distinguished legal background, he was a supervising trial lawyer with the
 Defenders Program of San Diego and then a clinical Professor at the University of
 San Diego School of Law before joining CaseyGerry in 1988. Mr. Penfield
 continues to teach as an adjunct professor at the University of San Diego School
                                            7
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 15 of 21 PageID #: 1054




 of Law, and regularly lectures both nationally and internationally on trial
 techniques and persuasion.

 Mr. Penfield served as President of the North County Bar Association. He is one
 of only nine attorneys in California to earn the recognition of Diplomate in the
 National College of Advocacy for American Association for Justice. He is also a
 member of the American Board of Trial Advocates and a Master in the American
 Inns of Court.

 Thomas D. Luneau

 With a legal career spanning three decades, Mr. Luneau has had his share of
 formidable opponents in the courtroom over the years. He started his career as
 a state-licensed private investigator, joining CaseyGerry in 1982 as an
 investigator.

 Now a talented litigator who has prosecuted many complex cases, he focuses his
 practice primarily on premises and products liability and serious personal injury
 cases, earning numerous multi-million verdicts and settlements — including
 cases involving defective industrial drilling machinery, motorcycle lane splitting
 injuries, concussion injuries, wrongful death and more. Other high profile
 matters he has handled include cases involving abuse by a CHP officer who
 intentionally broke the ankle of a handcuffed suspect (4th amendment violation
 excessive force), and the wrongful death of an inmate at Donovan State Prison
 (8th amendment violation cruel and unusual punishment).

 In addition, he has successfully represented numerous military and law
 enforcement personnel and their family members from entities including the San
 Diego Police Department, the San Diego County Sheriff’s Department, Riverside
 County Sheriff’s Department, California Highway Patrol, and the United States
 Border Patrol.

 Mr. Luneau is a member of the American Board of Trial Advocates. He has
 received numerous awards, including the Consumer Attorneys of San Diego’s
 Outstanding Trial Lawyer Award.


 Jason C. Evans

 Jason is an attorney specializing in complex litigation and personal injury.
 Throughout his career, he has handled hearings, pleadings, depositions, trial,
 mediations and memoranda for a number of multi-million dollar civil and class
 actions.
                                           8
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 16 of 21 PageID #: 1055




 He previously worked for the San Diego Volunteer Lawyer program, drafting
 requests for restraining orders for victims of domestic and elder abuse, and was a
 legal assistant for Spach, Capaldi and Waggaman, LLP, in Newport Beach.

 Awards include - 2017 CASD Outstanding Trial Lawyer Award, 2018 edition of San
 Diego Super Lawyers, 2015 SD Metro 40 Under 40 Awards, San Diego Daily
 Transcript Top Young Attorney 2014 and Super Lawyers: Rising Star 2014-2020.

 P. Camille Guerra

 P. Camille Guerra is a key member of the complex litigation team, working with
 partner Gayle M. Blatt to concentrate on cyber-security cases like Yahoo Inc.,
 consumer fraud litigation such as Volkswagen Diesel, Fiat/Chrysler Diesel, and
 Wells Fargo; as well as other high profile consumer class actions, including a
 national case involving anti-competitive behavior by the major tuna companies in
 the U.S.

 With a Master’s of Advanced Studies in health policy and the law, Camille is keenly
 focused on addressing complex healthcare issues related to the law. Her research on
 counterfeit Avastin was the subject of an article she co-authored in the prestigious
 Nature Reviews Clinical Oncology. Her most recent publication is “USA Criminal
 and Civil Prosecutions Associated with Illicit On-line Pharmacies: Legal Analysis
 and Global Implications,” which appeared in Med Access.

 Camille attended Eotvos Lorand University in Budapest, Hungary and University of
 Prishtina in the former Yugoslav Republic of Kosova. Camille has been a member of
 the Alumni Association Board of Directors at Thomas Jefferson School of Law and
 an alumni mentor to the Middle Eastern, Armenian, and Muslim student
 associations. Camille is a member of the Consumer Attorneys of San Diego
 Educational Committee, Lawyers Club, San Diego County Bar Association, South
 Asian Bar Association and a prior member of San Diego State University President’s
 Latino Advisory Council. She is fluent in Spanish and has studied Arabic, French,
 Italian, Russian, and Farsi.

 Srinivas Hanumadass

 Focusing his practice on personal injury, Srinivas prides himself in getting to know
 his clients and conveying their stories in a heartfelt, straight forward and sincere
 manner. This approach has brought him success in the form of millions recovered
 for his clients, as well as an array of recent accolades and respect from his
 colleagues.

 For the past two years, Srinivas has been recognized as a Super Lawyer in Personal
 Injury Law. The California Daily Journal named Srinivas one of their “Top 40
                                          9
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 17 of 21 PageID #: 1056




 Attorneys Under 40” — among 60,000 California lawyers that qualify in that age
 range.

 Srinivas is a leader in the legal community and formerly served as a Vice President
 of the San Diego County Bar Association. Last year, he was selected as one of only
 sixteen attorneys nationwide to participate in the sixth class of the Leadership
 Academy for the American Association for Justice (AAJ), the country’s preeminent
 plaintiff’s attorney organization. He has long been involved in County Bar’s
 diversity initiatives, including the Diversity Fellowship Program. Committed
 to inclusivity in and out of the practice of law, Srinivas believes in opening doors for
 others. He mentors several younger lawyers and law students throughout the
 year. He regularly volunteers to speak on panels involving networking. He is the
 two-time past president of the South Asian Bar Association and past Scholarship
 Committee chair of Lawyers Club of San Diego, an organization dedicated to the
 advancement of women in the law and society. And since 2012, Srinivas has
 volunteered with Just in Time, an organization which assists foster youth in
 transition.

 Srinivas earned a J.D. from Thomas Jefferson School of Law, where he was a
 member of Thomas Jefferson Law Review, a fellow at the Center for Global Legal
 Studies, earned the Cal-Witkin Award and Jefferson Medal for the highest grade in
 criminal law and received high honors in trial practice and advanced trial practice.

 Adam B. Levine

 Adam is a key member of the serious personal injury team, focusing on product
 defect, premises, auto and aviation cases. He has worked on a variety of serious
 cases including: a federal product defect case involving a military parachute that
 deployed inside an airplane, killing a decorated Navy Seal; a federal case against the
 Border Patrol after one its agents crashed a truck into a client riding a motorcycle; a
 product defect and negligence case where his client suffered a serious arm injury
 while riding as a passenger in a UTV; a case against the City of San Diego that
 settled for $1 million after his client tripped over uneven concrete in a crosswalk
 and suffered permanent injuries; and high-profile litigation against Big Tobacco
 involving smokeless tobacco or “dip.”

 He is on the board of directors for the Consumer Attorneys of San Diego, is co-chair
 of the personal injury section of the North County Bar Association, is on the board
 of directors for the NLD section of the Consumer Attorneys of California, and writes
 for the product defect column in the Trial Bar News. He was recognized by Super
 Lawyers Magazine as one of San Diego’s legal Rising Stars of 2017 and 2018, and
 was named among the top 40 Under 40 by The Daily Transcript and San Diego
 Metro Magazine. Adam graduated at the top of his law school class and worked as a

                                            10
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 18 of 21 PageID #: 1057




 federal judicial intern for the Honorable Irma E. Gonzalez (Ret.) before joining
 CaseyGerry. He is also a licensed architect.

 Awards include San Diego Super Lawyers Rising Stars, 2017-2020, The Daily
 Transcript Top 40 under 40, 2016, SD Metro Top 40 under 40, 2016, 14 American
 Jurisprudence Awards, CWSL, Kennedy Scholar, Academic Excellence Award,
 Trustees’ Award, CWSL, Academic Excellence Award, CWSL and Trustees’ Award,
 CWSL

 Jillian F. Hayes (Of Counsel)

 A graduate of California Western School of Law, Jillian Hayes specializes in serious
 personal injury litigation. Before practicing plaintiff’s personal injury, she focused
 her practice on insurance defense and now uses the knowledge she gained working
 closely with insurance adjusters to help injured victims. Jillian is an accomplished
 litigator who has handled all aspects of her cases, including trial. Jillian’s practice
 includes representing numerous victims of sexual assault and other privacy
 violations, along with other substantial injuries.

 Jillian serves as a board member of the Association of Business Trial Lawyers. She
 has been honored by the Daily Transcript as a Top 40 under 40 business
 professional and has been named a San Diego Rising Star by Super Lawyers. She
 serves on the advisory board of the Online Courtroom project, a task force providing
 research and recommendations to the court regarding improving the online
 operations of the litigation process.

 Meagan L. Verschueren

 Meagan L. Verschueren litigates catastrophic personal injury cases. Her work with
 CaseyGerry is extensive, including emphasis on personal injury cases that involve
 severe burns, traumatic brain injuries, spinal cord injuries, amputations, and
 permanent disabilities. She regularly handles matters in the areas of personal
 injury, wrongful death, product liability, premises liability, and elder abuse.
 Originally from Michigan, she earned her undergraduate degree from the University
 of Tampa, after which she settled in San Diego and graduated from California
 Western School of Law.

 Meagan is currently serving a two-year term as co-President of the Tom Homann
 Law Association and has been named one of San Diego Metro Magazine’s Top 40
 under 40.




                                            11
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 19 of 21 PageID #: 1058




 David S. Casey lll

 David Casey is an attorney specializing in personal injury and complex litigation.
 He had worked extensively for both the complex litigation and personal injury
 teams at Casey Gerry. Recently, he participated in the TAP program as one of the
 first participants, during which time he tried multiple criminal cases as a volunteer
 deputy district attorney with the South Bay office of the San Diego County District
 Attorney.

 David attended the University of San Diego and focused his time at school on trial
 advocacy and complex litigation. He received a CALI award for his paper analyzing
 American and European attitudes toward online privacy and the “right to be
 forgotten.” David externed for the Honorable Anthony Battaglia at the United
 States District Court for the Southern District of California. He also interned and
 graduated from Gerry Spence’s acclaimed Trial Lawyers College in 2018.

 James M. Davis

 James Davis is an integral part of the complex litigation team and specializes in
 Mass Torts. James’ practice focuses on the protection of consumer rights. Before
 joining Casey Gerry, James was a prosecuting attorney at the San Diego County
 District Attorney’s Office- Environmental Protection and Consumer Fraud Units.
 In the role, he served as lead prosecutor in civil law enforcement, prosecuted
 environmental and consumer fraud felony cases, developed cases with federal, state
 and county agencies, including FBI and DOJ, Department of Consumer Affairs,
 Department of Environmental Health and others. In addition, James has worked
 with the University of San Diego Veterans Legal Clinic providing representation to
 veterans against for-profit educational institutions.

 Eric Ganci

 Eric Ganci is a graduate of Thomas Jefferson School of Law. He is a member of the
 complex litigation team. Before joining CaseyGerry, Eric ran his own firm focused
 on representing people arrested for driving under the influence. During that time,
 he tried 72 cases to verdict: 70 jury trials and 2 bench trials. In that work, after
 completing required coursework and passing a certification exam, Eric earned the
 designation as a Lawyer-Scientist by the American Chemical Society, Chemistry and
 the Law Division.

 Eric is a member of Consumer Attorneys of San Diego, Lawyers Club of San Diego
 (Board Member 2012-2016, Photography C0-Chair 2011-2013, and Champagne &
 Chocolates Affair Co-Chair 2012), San Diego County Bar Association (New Lawyers
 Division Board of Directors, Community Service Chair 2012, New Lawyers Division
                                           12
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 20 of 21 PageID #: 1059




 Board of Directors, Newsletter Chair 2011), and former President and Vice
 President of Thomas Jefferson SOL Alumni Association (2009-2014). He was
 awarded Thomas Jefferson SOL Adjunct Professor of the Year, Thomas Jefferson
 SOL A. Thomas Golden Honorary Alumnus of the Year, San Diego’s Top 40 Under
 40 (2011) and Outstanding Service by a New Lawyer by San Diego County Bar
 Association (2011). He is a former graduate of the Trial Lawyers College, and has
 been teaching at the College since 2016, and assisting with civil and criminal trials
 across the country.

 Katie McBain

 Katie McBain is a graduate of California Western School of Law. She is a member of
 the complex litigation team. Prior to joining CaseyGerry, Katie successfully litigated
 bench trials, counseled retirement and pension systems regarding compliance with
 local, state and federal laws, with particular focus on the County Employees
 Retirement Law of 1937, and consulted business owners regarding labor and
 employment issues. She is a member of Lawyers Club of San Diego, Contributor to
 the Conference of California Bar Associations, and a member and volunteer of
 Think Dignity, a non-profit focused on empowering our community to advance
 basic dignity for those living on the street. Katie is proficient in Spanish.

 Svetlana Volkova

 Svetlana is a graduate of California Western School of Law and is a member of the
 complex litigation team. Prior to joining CaseyGerry, Svetlana negotiated complex
 business contracts with international companies in multiple languages, created and
 dissolved corporations and partnerships, assisted in the sale of businesses, and
 represented clients in tax related cases. Svetlana has volunteered as a Pro Bono
 Attorney Coordinator for Free to Thrive, which is a non-profit that helps survivors
 of human trafficking. She is fluent in Russian and Spanish, proficient in French and
 has limited working proficiency in Vietnamese.

 Deval Zaveri

 Deval (“Dev”) Zaveri is an Honors graduate of Georgia Tech, University of Georgia, and
 Harvard University. She is a member of the complex litigation team, bringing years of
 experience and expertise in a wide variety of legal matters including Class Action
 litigation. Dev began her law practice as a Navy JAG where she was ranked as top
 criminal defense counsel, then moved into private practice with Morrison &
 Foerster, and Cooley, LLP. There she represented clients in federal and state
 courts, in SEC and NASD inquiries, and before the Federal Energy Regulatory
 Commission. Notably, while at Morrison, Dev led a fifty-plus lawyer document
 review team, spanning three continents, in the El Paso Natural Gas Antitrust
 Litigation. She later worked for Bernstein Litowitz Berger and Grossman, where
                                           13
Case 2:21-cv-00678-JS-AYS Document 66-5 Filed 05/27/21 Page 21 of 21 PageID #: 1060




 she prosecuted nationwide securities and employment discrimination cases, and led
 the firm’s investigation of stock option backdating cases.

 Dev is highly involved in both professional and community-based organizations.
 She co-founded the South Asian Bar Association of San Diego and served for several
 years on the San Diego Museum of Art, Committee for the Arts of the Indian
 Subcontinent. She is the immediate past President of the San Diego chapter of The
 Indus Entrepreneurs, serves on the board of the Asian Pacific Islander Public
 Affairs Association, and volunteers with the Girl Scouts.




                                         14
